Exhibit 10.70

 

PARTIAL TERMINATION AGREEMENT

dated as of May 16, 2016

Between INNOVIVA, INC. and BANK OF AMERICA, N.A.

 

THIS PARTIAL TERMINATION AGREEMENT (this “Agreement”) with respect to the Capped
Call Confirmations (as defined below) is made as of May 11, 2016, between
Innoviva, Inc. (“Company”) and Bank of America, N.A. (“Dealer”).

 

WHEREAS, Company issued $287,500,000 principal amount of 2.125% Convertible
Senior Notes due 2023 (the “Convertible Notes”) pursuant to an Indenture dated
as of January 24, 2013 between Company and The Bank of New York Mellon Trust
Company, N.A., as trustee;

 

WHEREAS, in connection with the issuance of the Convertible Notes, Company and
Dealer entered into a Base Capped Call Transaction (Transaction Reference
Number: 138120785) (the “Base Capped Call Transaction”) pursuant to an ISDA
confirmation dated as of January 17, 2013, which supplements, forms a part of,
and is subject to an agreement in the form of the 2002 ISDA Master Agreement,
pursuant to which Company purchased from Dealer 250,000 call options (as
amended, modified, terminated or unwound from time to time, the “Base Capped
Call Confirmation”);

 

WHEREAS, in connection with the exercise of the over-allotment option by the
initial purchasers of the Convertible Notes, Company and Dealer entered into an
Additional Capped Call Transaction (Transaction Reference Number: 138123249) 
(the “Additional Capped Call Transaction” and, together with the Base Capped
Call Transaction, the “Capped Call Transactions”) pursuant to an ISDA
confirmation dated as of January 18, 2013, which supplements, forms a part of,
and is subject to an agreement in the form of the 2002 ISDA Master Agreement,
pursuant to which Company purchased from Dealer an additional 37,500 call
options (as amended, modified, terminated or unwound from time to time, the
“Additional Capped Call Confirmation” and, together with the Base Capped Call
Confirmation, the “Capped Call Confirmations”);

 

WHEREAS, on July 31, 2014, the Base Capped Call Confirmation was amended to
reflect a partial termination of 32,391 options, leaving 217,609 options
outstanding under the Based Capped Call Transaction following such partial
termination and except as expressly modified therein, the Capped Call
Confirmations, remained in full and effect; and

 

WHEREAS, in connection with a repurchase by Company of 10,000 Convertible Notes
in $1,000 principal amount denominations (such number of Convertible Notes in
$1,000 principal amount denominations, the “Repurchase Number”), Company has
requested partial termination of the Additional Capped Call Transaction;

 

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

 

1.                                      Defined Terms.  Any capitalized term not
otherwise defined herein shall have the meaning set forth for such term in the
Capped Call Confirmations.

 

2.                                      Partial Termination.  Notwithstanding
anything to the contrary in the Capped Call Confirmations, Company and Dealer
agree that, effective on the date hereof and following the partial termination
contemplated hereby, the Number of Options remaining outstanding under the
Additional Capped Call Transaction shall be reduced to 27,500, and in connection
therewith Dealer shall be required to pay to Company the Cash Settlement Amount
on the Payment Date pursuant to Sections 3 and 4 below.

 

3.                                      Payments and Deliveries.        On the
third Scheduled Trading Day following the final Averaging Date (as defined
below) or, if such day is not a Clearance System Business Day, on the next
Clearance System Business Day immediately following such day (the “Payment
Date”), Dealer shall pay to Company in immediately available funds cash in an
amount equal to the Cash Settlement Amount.  The “Cash Settlement Amount” shall
mean an amount in US Dollars determined by Dealer according to the table set
forth in Schedule A attached hereto (using linear interpolation or commercially
reasonable extrapolation by Dealer, as applicable, to determine the Cash
Settlement Amount for any Average VWAP not specifically appearing in Schedule
A).

 

4.                                      Valuation.  “Averaging Date” means
May 17, 2016 and the one Scheduled Trading Day thereafter (the period of
consecutive Scheduled Trading Days from and including May 17, 2016 through the
final Averaging Date being collectively referred to as the “Termination
Valuation Period”); provided, however, that if any such date is a Disrupted Day

 

--------------------------------------------------------------------------------


 

in whole, such date shall not constitute an Averaging Date, and an additional
Averaging Date shall occur on the Scheduled Trading Day after the date that
would otherwise be the final Averaging Date.  “Average VWAP” means the
arithmetic average of the VWAP Prices for each Averaging Date during the
Termination Valuation Period.  “VWAP Price” for any Scheduled Trading Day means
the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page INVA <equity> AQR (or any successor thereto)
in respect of the period from 9:30 am to 4:00 pm (New York City time) on such
Scheduled Trading Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Scheduled Trading Day for such time
period, as determined by Dealer in a good faith, commercially reasonable
manner).  Notwithstanding the foregoing, if (i) any Scheduled Trading Day in the
Termination Valuation Period is a Disrupted Day in part or (ii) Dealer
determines in its commercially reasonable judgment that on any Scheduled Trading
Day during the Termination Valuation Period that an extension of the Termination
Valuation Period is reasonably necessary to preserve Dealer’s hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect sales of Shares in connection with its hedge unwind activity hereunder
in a manner that would be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with internal policies and procedures, then the
VWAP Price for such Scheduled Trading Day(s) shall be the volume-weighted
average price per Share on such Scheduled Trading Day on the Exchange for such
time period, as determined by Dealer in a commercially reasonable manner and the
Cash Settlement Amount shall be adjusted by Dealer in its good faith,
commercially reasonable discretion to account for such disruption and/or
extension.

 

5.                                      Representations and Warranties of
Company.  Company represents and warrants to Dealer on the date hereof that:

 

(a)  it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;

 

(b)  such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any material contractual restriction binding on or
affecting it or any of its assets;

 

(c)  all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;

 

(d)  its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));

 

(e) each of it and its Affiliates is not in possession of any material nonpublic
information regarding Company or the Shares; and

 

(f)  it is not entering into this Agreement or purchasing to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Securities Exchange Act of 1934, as
amended.

 

6.                                      Representations and Warranties of
Dealer.  Dealer represents and warrants to Company on the date hereof that:

 

(a)  it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;

 

(b)  such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any material contractual restriction binding on or
affecting it or any of its assets;

 

2

--------------------------------------------------------------------------------


 

(c)  all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and

 

(d)  its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

7.                                      Account for Payment to Company:

 

8.                                      Governing Law.  This Agreement and any
dispute arising hereunder shall be governed by and construed in accordance with
the laws of the State of New York (without reference to choice of law doctrine).

 

9.                                      Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if all of the signatures thereto and hereto were upon the
same instrument.

 

10.                               No Reliance, etc.  Company confirms that it
has relied on the advice of its own counsel and other advisors (to the extent it
deems appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Agreement, that it has not relied on Dealer or its
Affiliates in any respect in connection therewith, and that it will not hold
Dealer or its Affiliates accountable for any such consequences.

 

11.                               Agreements and Acknowledgements Regarding
Hedging.  Company acknowledges and agrees that:

 

(a)  during the Termination Valuation Period, Dealer and its Affiliates may buy
or sell Shares or other securities or buy or sell options or futures contracts
or enter into swaps or other derivative securities in order to adjust its hedge
position with respect to this Agreement;

 

(b)  Dealer and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to this Agreement;

 

(c)  Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Company’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Average VWAP and/or the VWAP Price;
and

 

(d)  any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Average
VWAP and/or the VWAP Price, each in a manner that may be adverse to Company.

 

12.                               Indemnification.  In the event that Dealer or
any of its Affiliates becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person in connection with any matter
referred to in this Agreement, Company shall reimburse Dealer or such Affiliate
for its reasonable legal and other out-of-pocket expenses (including the
reasonable cost of any investigation and preparation) incurred in connection
therewith within 90 days of receipt of written notice of such expenses, and
shall indemnify and hold Dealer or such Affiliate harmless against any losses,
claims, damages or liabilities to which Dealer or such Affiliate is subject to
in connection with any such action, proceeding or investigation; provided,
however, Company shall not indemnify Dealer or its Affiliates for any such
losses, claims, damages, liabilities or expenses that result from, or relate to,
the willful misconduct, fraud, gross negligence or bad faith of, or violation of
applicable law or breach of this Agreement by, Dealer or any of its affiliates. 
If for any reason the foregoing indemnification is unavailable to Dealer or such
Affiliate or insufficient to hold it harmless, then Company shall contribute to
the amount paid or payable by Dealer or such Affiliate as a result of such
losses, claims, damages or liabilities (i) in such proportion as is reasonably
appropriate to reflect the relative benefits received by Company on the one hand
and Dealer or such Affiliate on the other hand in the matters contemplated by
this Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is reasonably appropriate to
reflect not only the relative benefits received by Company on the one hand and
Dealer or such Affiliate on the other hand in the matters contemplated by this
Agreement but also the relative fault of Company and Dealer or such Affiliate
with respect to such losses, claims, damages or liabilities and any other
relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of Company under this Section 12 shall be in addition
to any liability that Company may otherwise have, shall extend upon the same
terms and conditions to the partners, directors, officers, agents, employees and
controlling persons (if any), as the case may be, of Dealer and its Affiliates
and shall be binding upon and inure to the benefit of any successors,

 

3

--------------------------------------------------------------------------------


 

assigns, heirs and personal representatives of Company, Dealer, any such
Affiliate and any such person.  Company also agrees that neither Dealer nor any
of such Affiliates, partners, directors, officers, agents, employees or
controlling persons shall have any liability to Company for or in connection
with any matter referred to in this Agreement except to the extent that any
losses, claims, damages, liabilities or expenses incurred by Company result
from, or relate to, willful misconduct, fraud, the gross negligence or bad faith
of, or violation of applicable law by, Dealer or any of its Affiliates or a
breach by Dealer of any of its covenants or obligations hereunder.  The
foregoing provisions shall survive any termination or completion of the
transactions contemplated by this Agreement.

 

13.                               No Other Changes.  Except as expressly set
forth herein, all of the terms and conditions of the Additional Capped Call
Confirmation shall remain in full force and effect and are hereby confirmed in
all respects.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

Bank of America, N.A.

 

 

 

By:

/s/ Christopher A. Hutmaker

 

 

Name: Christopher A. Hutmaker

 

 

Title:   Managing Director

 

 

 

 

 

 

Innoviva, Inc.

 

 

 

 

By:

/s/ Eric d’Esparbes

 

 

Name: Eric d’Esparbes

 

 

Title:  CFO

 

[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

The Cash Settlement Amount shall be determined by Dealer according to the table
below.

 

Average VWAP

 

Cash Settlement Amount

$

11.50

 

$

423,636

$

11.30

 

$

415,687

$

11.10

 

$

407,703

$

10.90

 

$

399,686

$

10.70

 

$

391,635

$

10.50

 

$

383,552

$

10.30

 

$

375,437

$

10.10

 

$

367,574

$

9.90

 

$

359,385

$

9.70

 

$

351,165

$

9.50

 

$

342,916

 

Dealer may (but is not obligated to) adjust the table above upon the occurrence
of any event or condition that would have allowed Dealer or the Calculation
Agent to adjust the terms of the Capped Call Transactions under the Capped Call
Confirmations.  Any such adjustment shall be made solely pursuant to, and in
accordance with, the terms and conditions of the Capped Call Confirmations.

 

A-1

--------------------------------------------------------------------------------